1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MARK STRADLEY,                                        Case No. 2:19-cv-01748-GMN-DJA
4                                            Plaintiff                     ORDER
5            v.
6     J. DZURENDA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On October 9, 2019, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $400 filing fee for a civil action within thirty

12   (30) days from the date of that order. (ECF No. 3 at 2). On November 1, 2019, Plaintiff

13   filed a motion for an extension of time to file a fully complete application to proceed in

14   forma pauperis because he had not received his financial certificate and inmate account

15   statement from the NDOC yet. (ECF No. 4 at 2). The Court now grants Plaintiff’s motion

16   for an extension of time. Plaintiff shall file a fully complete application to proceed in forma

17   pauperis or pay the full $400 filing fee on or before Monday, December 9, 2019.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

20   (ECF No. 4) is granted.

21          IT IS FURTHER ORDERED that on or before Monday, December 9, 2019,

22   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on

23   the correct form with complete financial attachments, including both a financial certificate

24   and inmate account statement, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full

25   $400 fee for filing a civil action (which includes the $350 filing fee and the $50

26   administrative fee).

27   ///

28   ///
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3           DATED this 5th day of November, 2019.
4
5                                           DANIEL J. ALBREGTS
                                            UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
